        Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO



JUAN   MIGUEL   ORTEGA-SANTOS;
KARLA    MICHELLE    FONTÁNEZ-
CARRIÓN,

       Plaintiffs,

                   v.                          Civil No. 20-1257 (FAB)

SAN FRANCISCO HEALTH SYSTEM,
INC. or METRO PAVÍA, INC.,
d/b/a METRO PAVÍA CLINIC
CUPEY; HOSPITAL DEL MAESTRO,
INC.; ADVANCE E.R. PHYSICIANS
LLC; DR. RAHADAMES HERNÁNDEZ-
SOTO, his wife JANE DOE AND
THE CONJUGAL PARTNERSHIP
FORMED BY THEM; DR. JOAQUIN A.
REYES-VENTURA, her wife JANE
ROE AND THE CONJUGAL
PARTNERSHIP FORMED BY THEM;
INSURANCE COMPANY “A”;
INSURANCE COMPANY “B”;
INSURANCE COMPANY “C”:
INSURANCE COMPANY “D”;
INSURANCE COMPANY “E”,

       Defendants.


                              OPINION AND ORDER

BESOSA, District Judge.

       Juan    Miguel    Ortega-Santos   (“Ortega”)    and   Karla     Michelle

Fontánez-Carrión         (“Fontánez,”    and     together    with       Ortega,

“plaintiffs”) commenced this action.           (Docket No. 1.)    They assert

claims pursuant to the Emergency Medical Treatment and Active Labor

Act,   42     U.S.C.    § 1395dd   (“EMTALA”),   and   pursuant   to    medical
       Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 2 of 15



Civil No. 20-1257 (FAB)                                                        2

malpractice provisions of Puerto Rico law.               Id.     They name as

defendants: San Francisco Health System, Inc. or Metro Pavía, Inc.,

d/b/a Metro Pavía Clinic Cupey (“Metro Pavía Clinic”); Hospital

Del   Maestro,     Inc.   (“Hospital       Del    Maestro”);    Advance    E.R.

Physicians LLC; Dr. Rahadames Hernández-Soto (“Dr. Hernández”),

his wife, and their conjugal partnership; Dr. Joaquin A. Reyes-

Ventura (“Dr. Reyes”), his wife, and their conjugal partnership;

and five unidentified insurance companies.            Id.

      Pending before the Court is a motion by Hospital Del Maestro.

(Docket No. 9.) Hospital Del Maestro argues that this Court should

dismiss    the   claims    against    it   for    lack   of    subject    matter

jurisdiction.     Id. at pp. 1–2.       Hospital Del Maestro also argues

that plaintiffs do not state a cause of action pursuant to the

EMTALA against the hospital. 1          Id.      Additionally, Hospital Del

Maestro argues that EMTALA does not provide a cause of action for

a third party like Fontánez.         Id. at p. 2.

      As discussed below, Hospital Del Maestro’s motion to dismiss

is GRANTED IN PART AND DENIED IN PART.               The plaintiffs’ EMTALA

claim against Hospital Del Maestro is DISMISSED WITHOUT PREJUDICE.


1 At times, Hospital Del Maestro frames its motion as requesting dismissal of
all the claims against all the defendants. See, e.g., Docket No. 9 at p. 2.
For Rule 12(b) motions, “[t]he movant may obtain relief only as to himself; the
movant has no standing to seek dismissal of the action as to nonmoving parties.”
5B Arthur R. Miller et al., Fed. Prac. & Proc. Civ. § 1349 (3d ed. 2020). The
other defendants have not moved to dismiss the claims against them. The Court
only considers whether to dismiss the claims against Hospital Del Maestro.
         Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 3 of 15



Civil No. 20-1257 (FAB)                                                        3

I.    Background

      The Court draws the following facts from the complaint.

(Docket No. 1.)         The Court “take[s] as true the allegations of the

complaint, as well as any inferences . . . [the Court] can draw

from it in the plaintiff[s’] favor.”           Zenón v. Guzmán, 924 F.3d

611, 615 (1st Cir. 2019). 2

      Ortega went to the emergency room at Metro Pavía Clinic due

to pain in his ribs and difficulty breathing.              (Docket No. 1 at

p. 4.)     His was prescribed a few medications and his vital signs

were taken.       Id.    Dr. Hernández documented the main complaint as

pain in the right back for several days which was exacerbated by

movement.       Id. at p. 5.   Dr. Hernández eventually diagnosed Ortega

as having spasms in the right portion of his back.               Id.      Ortega

was discharged and referred to his primary physician.             Id.

      Approximately two days later, Ortega went to the emergency

room at Hospital Del Maestro.          Id.   His vital signs were taken.

Id.   Dr. Reyes documented the main complaint as pain in the right

side.     Id.    According to plaintiffs,




2As discussed below, the Court considers defendants’ motion pursuant to Federal
Rule of Civil Procedure 12(b)(6).
       Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 4 of 15



Civil No. 20-1257 (FAB)                                                               4

      The review by systems was totally normal, including the
      muscular skeletal system, where it was documented that
      there was no back, chest or joint pain. There was also
      no respiratory distress. The physical examination was
      essentially normal even in lung auscultation and
      skeletal muscle system.   The diagnosis impression was
      not documented.

Id.    Dr.    Reyes     ordered    x-rays,    prescribed        medications,        re-

evaluated Ortega, retook Ortega’s vital signs, diagnosed Ortega as

having pain on the right side, and released him with instructions

to follow up with his primary physician.              Id.

      The    next    day,   the    x-rays     ordered     by    Dr.    Reyes    were

interpreted.        Id. at p. 6.    A right pleural effusion was found.

Id.    The    radiologist      indicated     that   the   effusion      had    to    be

correlated with a chest x-ray.              Id.     No one from Hospital Del

Maestro contacted Ortega about the finding.                    Id.     When Ortega

returned to the radiology department of Hospital Del Maestro a few

days later to pick up the radiograph, no one mentioned the finding

to him.     Id.

      Ortega visited another doctor almost a week later.                  Id.       The

doctor diagnosed acute gastroenteritis. Id. The doctor prescribed

medications, an irritant-free diet, and a follow-up with Ortega’s

primary physician.       Id.

      After two days, Ortega was taken to an emergency room at

another hospital.        Id. at pp. 6–7.          This time, he had abdominal

pain, diarrhea, and pain throughout the body.                  Id.    The emergency
        Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 5 of 15



Civil No. 20-1257 (FAB)                                                               5

room physician ordered a CT scan of Ortega’s abdomen and pelvis.

Id. at p. 7.        The scan “revealed a fluid collection in the right

pleural,    compatible     with      an   empyema     (abscess    in    the   pleural

cavity).”      Id. at p. 7.          The next morning Ortega was diagnosed

with empyema with leukocytosis and hypoxemia and admitted to the

intensive care unit.           Id.    He remained there for roughly eleven

days,   then    spent    some     time    in   a    regular    room    before    being

discharged.     Id.

II.   Subject Matter Jurisdiction

      A.    Legal Standard

            Federal question jurisdiction exists in “civil actions

arising under the Constitution, laws, or treaties of the United

States.”       28     U.S.C.    § 1331.         To    invoke     federal      question

jurisdiction, a plaintiff “must pay tribute to the well-pleaded

complaint rule.”        R.I. Fishermen’s Alliance, Inc. v. R.I. Dep’t of

Envtl. Mgmt., 585 F.3d 42, 48 (1st Cir. 2009).                    A plaintiff may

satisfy the rule with a complaint that “exhibit[s], within its

four corners, . . . an explicit federal cause of action.”                       Id.

      B.    Discussion

            EMTALA is a federal law.               So plaintiffs’ claim pursuant

to EMTALA arises under federal law.                28 U.S.C. § 1331.

            Hospital        Del       Maestro         confuses        jurisdictional

requirements with substantive requirements.                According to Hospital
         Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 6 of 15



Civil No. 20-1257 (FAB)                                                        6

Del    Maestro,    plaintiffs   cannot   invoke   federal    subject      matter

jurisdiction because their EMTALA claim against the hospital lacks

merit.      (Docket No. 9 at p. 2.)        While this Court agrees with

Hospital Del Maestro that the EMTALA claim against it is not one

upon which relief can be granted (as discussed below), this is a

matter to be resolved pursuant to Federal Rule of Civil Procedure

12(b)(6), not Rule 12(b)(1).         See Arbaugh v. Y&H Corp., 546 U.S.

500,     511     (2006)    (distinguishing      between     subject       matter

jurisdiction decisions and merits-related determinations); Cruz-

Vázquez v. Mennonite Gen. Hosp., Inc., 717 F.3d 63, 67–68 (1st

Cir. 2013) (explaining that a district court erroneously used a

jurisdictional framework to evaluate the merits of a plaintiff’s

EMTALA claim).        Hospital Del Maestro’s request to dismiss the

complaint for lack of subject matter jurisdiction is DENIED.

               Hospital Del Maestro also asks the Court not to exercise

supplemental jurisdiction over the plaintiffs’ Puerto Rico law-

based medical malpractice claim.          This claim is “so related” to

plaintiffs’ federal claim “that they form part of the same case or

controversy under Article III of the United States Constitution.”

28 U.S.C. § 1367(a); see United Mine Workers of Am. v. Gibbs, 383

U.S. 715, 725 (1966).       Additionally, although the Court dismisses

in this opinion the EMTALA claim against Hospital Del Maestro, the

EMTALA claim against Metro Pavía Clinic and the medical malpractice
      Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 7 of 15



Civil No. 20-1257 (FAB)                                                    7

claim against Metro Pavía Clinic and the other defendants remain.

Consequently, at this time, Hospital Del Maestro’s request to

dismiss   the   Puerto   Rico   law-based   medical    malpractice     claim

against Hospital Del Maestro is DENIED.

III. Rule 12(b)(6)

     A.     Legal Standard

            Rule 12(b)(6) permits a defendant to move to dismiss an

action for “failure to state a claim upon which relief can be

granted.”    Fed. R. Civ. P. 12(b)(6).       To survive the motion, “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).          A claim is facially

plausible if, after accepting as true all non-conclusory factual

allegations, the court can draw the reasonable inference that the

defendant is liable for the misconduct alleged.         Ocasio-Hernández

v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011).         “Plausible, of

course, means something more than merely possible, and gauging a

pleaded situation’s plausibility is a context-specific job that

compels . . . [a court] to draw on . . . [its] judicial experience

and common sense.”       Zenón, 924 F.3d at 616 (internal quotation

marks omitted).   A court must decide whether the complaint alleges

sufficient facts to “raise a right to relief above the speculative
      Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 8 of 15



Civil No. 20-1257 (FAB)                                                    8

level.”   Twombly, 550 U.S. at 555.     The burden is on the plaintiff

to allege a viable cause of action plausibly.             Hochendoner v.

Genzyme Corp., 823 F.3d 724, 730 (1st Cir. 2016).

            Assessing the adequacy of a complaint in the First

Circuit involves two steps.      Zenón, 924 F.3d at 615–16.      First, a

court “isolate[s] and ignore[s] statements in the complaint that

simply offer legal labels and conclusions or merely rehash cause-

of-action   elements.”     Id.   at   615   (internal   quotation      marks

omitted).    Second, the court “take[s] the complaint’s well-pled

(i.e., non-conclusory, non-speculative) facts as true, drawing all

reasonable inferences in the pleader’s favor” to “see if they

plausibly narrate a claim for relief.”         Id. at 615–16 (internal

quotation marks omitted).

     B.     Discussion

            Plaintiffs do not plausibly state a claim pursuant to

EMTALA against Hospital Del Maestro.

            To begin with, the Court DISMISSES WITHOUT PREJUDICE

Fontánez’s EMTALA claim against Hospital Del Maestro.          This Court

has held that the EMTALA does not afford a cause of action to a

relative of a living patient.         Malavé-Sastre v. Hosp. Doctor’s

Ctr., Inc., 93 F. Supp. 2d 105, 111 (D.P.R. 2000) (Pieras, J.).

The Malavé-Sastre court acknowledged the First Circuit Court of

Appeals’ statement that a “‘superficially plausible’” a reading of
       Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 9 of 15



Civil No. 20-1257 (FAB)                                                          9

the EMTALA affords a cause of action to “an individual who has a

special   relationship      with     another—say,       a    wife    deprived   of

consortium or . . . a bereaved relative—to sue when she is harmed

in direct consequence of an EMTALA violation inflicted upon such

other.”    Id.; see Correa v. Hosp. San Francisco, 69 F.3d 1184,

1196 (1st Cir. 1995); see also Delgado-Caraballo v. Hosp. Pavía

Hato Rey, Inc., 889 F.3d 30, 35–36 (1st Cir. 2018) (reiterating

the Correa perspective).       The Malavé-Sastre court, however, held

that “the scope of the First Circuit’s holding is circumscribed to

a situation where the heirs of a dead patient inherit his or her

EMTALA cause of action.”           93 F. Supp. 2d at 111.           And, whatever

the   scope    of   the   EMTALA    or   the   Correa       holding,   plaintiffs

themselves request the Court grant Hospital Del Maestro’s motion

to dismiss Fontánez’s EMTALA claim against Hospital Del Maestro.

(Docket No. 17 at pp. 2, 11.)

              The First Circuit Court of Appeals has explained the

requirements for an EMTALA claim:

      To establish an EMTALA violation, a plaintiff must show
      (1) the hospital is a participating hospital, covered by
      EMTALA, that operates an emergency department; (2) the
      plaintiff arrived at the facility seeking treatment; and
      (3) the hospital either (a) did not afford the patient
      an appropriate screening in order to determine if she
      had an emergency medical condition, or (b) released the
      patient without first stabilizing the emergency medical
      condition.
      Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 10 of 15



Civil No. 20-1257 (FAB)                                                     10

Cruz-Vázquez, 717 F.3d at 68.        Here, Ortega alleges that Hospital

Del Maestro did not appropriately screen him and released him

without first stabilizing his condition.

              In the absence of a definition in the EMTALA of an

appropriate screening, the First Circuit Court of Appeals has

explained that a hospital has a duty to provide an examination

“reasonably calculated to identify critical medical conditions

that may be afflicting symptomatic patients and provides that level

of screening uniformly to all those who present substantially

similar complaints.       The essence of this requirement is that there

be some screening procedure, and that it be administered even-

handedly.”      Id. at 69 (internal quotation marks omitted).             “[A]

refusal to follow regular screening procedures in a particular

instance contravenes the statute, but faulty screening, in a

particular case, as opposed to disparate screening or refusing to

screen at all, does not contravene the statute.”               Id. (internal

quotation marks omitted). The court also distinguishes the failure

to   follow    a   screening   protocol   when   triggering    symptoms    are

identified     “from    situations   where:   (1)   no   screening   protocol

existed; (2) standard screening procedures existed but were not

followed      because    no    identifiable   triggering      symptoms    were

presented; and (3) standard screening procedures were in fact
      Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 11 of 15



Civil No. 20-1257 (FAB)                                                      11

followed when identifiable triggering symptoms were presented but

an improper diagnosis resulted.”         Id. (citations omitted).

            This Court has no trouble concluding that Ortega fails

to state an EMTALA screening violation claim against Hospital del

Maestro.    Ortega does not allege that Hospital Del Maestro failed

to apply a screening procedure uniformly.            (Docket No. 1 at pp. 5–

6.)   He does not even allege that the hospital has a screening

procedure.    Id.    Nor does he allege that the screening he received

was   not   “reasonably     calculated   to   identify    critical      medical

conditions that may be afflicting symptomatic patients.”               Id.; see

Cruz-Vázquez, 717 F.3d at 69.         In fact, Ortega alleges that his

vital signs were taken twice, a review by systems was undertaken

(which “was totally normal”), respiratory distress was examined

(and none was identified), and a physical examination was conducted

(which “was essentially normal even in lung auscultation and

skeletal muscle system”).          (Docket No. 1 at p. 6.)             The most

generous reading of Ortega’s claim is that Hospital Del Maestro’s

screening was somehow faulty or resulted in an improper diagnosis,

see id. at pp. 6–7, but these allegations are insufficient to state

a claim for violation of the EMTALA screening requirement.                Cruz-

Vázquez, 717 F.3d at 69.

            Ortega    may   be   suggesting   that    Hospital   Del    Maestro

should have screened him again when he “went to the radiology
      Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 12 of 15



Civil No. 20-1257 (FAB)                                                        12

department     of    the   Hospital     [D]el   Maestro”   to     collect    his

radiographs.        See Docket No. 1 at p. 6.       If so, the suggestion

fails.    The duty to screen arises when a patient comes to the

emergency room, not anytime he comes to the hospital.              Reynolds v.

MaineGeneral Health, 218 F.3d 78, 82 (1st Cir. 2000).

           Ortega may also be implying that Hospital Del Maestro’s

screening violated the EMTALA because he was discharged before the

results of his x-rays were interpreted. See Docket No. 1 at pp. 6–

7.   This argument fails too.

           First,       Ortega   does     not    allege    that     the      pre-

interpretation discharge broke with regular screening procedures,

constitutes disparate screening, or a failure to screen.                     This

omission is sufficient to conclude that the pre-interpretation

discharge does not support an EMTALA screening claim.                       Cruz-

Vázquez, 717 F.3d at 69.

           Second, the symptoms that Ortega presented at Hospital

Del Maestro—“the main complaint was pain in the right side”—were

quite general.       (Docket No. 1 at p. 5.)       The First Circuit Court

of Appeals has explained that similarly general symptoms, like

nausea and dizziness, do not by themselves necessarily indicate an

emergency medical condition which must be screened pursuant to the

EMTALA.   Reynolds, 218 F.3d at 82.         When coupled with other risk-

factors like medical history, the Reynolds court stated, those
      Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 13 of 15



Civil No. 20-1257 (FAB)                                                          13

general symptoms could warrant further screening.                      Id.    Here,

Ortega alleges nothing about other risk-factors for a pleural

effusion.    (Docket No. 1 at pp. 5–6.)            Like the Reynolds court,

this Court refuses to interpret the EMTALA to require a hospital

to screen for every medical condition that could possibly underlie

general symptoms.           Reynolds, 218 F.3d at 81–82.               And, as in

Reynolds, Ortega received screening and treatment related to the

symptoms and conditions he presented.            See (Docket No. 1 at pp. 5–

6); Reynolds, 218 F.3d at 82.            These are additional reasons why

Ortega’s discharge from Hospital Del Maestro before interpretation

of the radiograph does not plausibly state a claim for violation

of the EMTALA screening requirement.

            As noted, Ortega also alleges that Hospital Del Maestro

violated    the    EMTALA    by   not   stabilizing      his    condition    before

discharge.        It is clear from Ortega’s allegations that he was

discharged   before     anyone     at   the   hospital    knew    of   the   plural

effusion.    See Docket No. 1 at pp. 6–7.           The First Circuit Court

of Appeals has stated that “[i]t is doubtful that the text of the

statute would support liability under the stabilization provision

for   a   patient    who    had . . .    [a   condition],        absent   evidence

sufficient to support a finding that the hospital knew of . . .

[the condition].”       Reynolds, 218 F.3d at 85.              The Reynolds court

pointed to two other circuit courts of appeal which held there is
     Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 14 of 15



Civil No. 20-1257 (FAB)                                                14

no liability in those circumstances.      Id.   This Court holds that,

in the circumstances present here, Hospital Del Maestro had no

duty to stabilize the pleural effusion of which it had no knowledge

before discharge.

          Additionally, to the extent Ortega argues that Hospital

Del Maestro violated its duty to stabilize when he returned to the

hospital to collect his radiographs, he is mistaken. “[A] hospital

cannot violate the duty to stabilize unless it transfers a patient,

as that procedure is defined in EMTALA.”        Álvarez-Torres v. Ryder

Mem’l Hosp., Inc., 582 F.3d 47, 51–52 (1st Cir. 2009).        The EMTALA

defines “transfer” as “the movement (including the discharge) of

an individual outside a hospital’s facilities at the direction of

any person employed by (or affiliated or associated, directly or

indirectly, with) the hospital.” 42 U.S.C. § 1395dd(e)(4). Ortega

does not allege—and the most sympathetic reading of his complaint

does not imply—that anyone at Hospital Del Maestro directed him to

leave the hospital, or discharged him from the hospital, when he

went to collect his radiograph.      (Docket No. 1 at p. 7.)

          The Court holds both (i) that there was no duty to

stabilize the pleural effusion because it was unknown at the time

of discharge, and (ii) that the discharge before knowledge of the

effusion did not violate the screening requirement.             Moreover,

even when the pleural effusion was known upon Ortega’s return to
        Case 3:20-cv-01257-FAB Document 20 Filed 10/14/20 Page 15 of 15



Civil No. 20-1257 (FAB)                                                      15

the radiology department, the EMTALA did not impose a duty on the

hospital to stabilize the condition before Ortega left.

              The holdings in this opinion are rooted in the limited

scope    of   the   EMTALA    and   the   inapplicable   nature   of   Ortega’s

allegations.        The EMTALA “is a limited anti-dumping statute, not

a federal malpractice statute.” Reynolds, 218 F.3d at 83 (internal

quotation marks omitted).           Ortega and Fontánez do not allege facts

which place them within the EMTALA’s limited scope.

IV.   Conclusion

      For     the   reasons   discussed    above,   Hospital   Del     Maestro’s

motion to dismiss, (Docket No. 9,) is GRANTED IN PART AND DENIED

IN PART. The plaintiffs’ EMTALA claim against Hospital Del Maestro

is DISMISSED WITHOUT PREJUDICE.           All other claims against Hospital

Del Maestro and the other defendants remain.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, October 14, 2020.


                                             s/ Francisco A. Besosa
                                             FRANCISCO A. BESOSA
                                             UNITED STATES DISTRICT JUDGE
